               Case 9:20-cr-00037-MJT Document 25 Filed 02/18/21 Page 1 of 1 PageID #: 96


DATE      February 18, 2021                                      CASE NUMBER                 9:20cr37(1)
LOCATION BEAUMONT DIVISION                                                          USA                   Tommy Coleman         Assigned
JUDGE      MICHAEL J. TRUNCALE                                                      VS                          “                Appeared
DEPUTY CLERKJill Veazey / Brandy Fairley
RPTR/ECRO Chris Bickham
                                                                                                  COLT JAMES LAMBRIGHT
USPO Deanna Splawn
INTERPRETER                                                                                               Defendant

BEGIN    2:04                                                                                            Dana Williams
Adjourn  2:36                                                                                             Attorney

Total In-Court Time: 32 MINS


                                                                    SENTENCING
✔ Sentencing held                      □ Sentencing called
✔ Court adopts presentence report      ✔ Court Accepts Plea Agreement
✔ Plea Agreement UNSEALED pursuant to Local Rule CR-49
□ Court adopts presentence report w/exception of:


        CT             CUSTODY                         FINE                 PROB                REST                  SUP/REL     SP/ASSESS

  1                     5 Months                    $5,500.00                ----                -----                3 years       $100.00

  Of

  Ind

SPECIAL CONDITIONS:
✔......            Shall abide by standard conditions of release, to include committing no offenses; federal, state or local and shall not
                   illegally possess a controlled substance.
✔. . . . .         Dft shall comply with the mandatory and special conditions as set forth in the Presentence Report.


✔. . . . . .       Dft shall report in person to the probation office in the district to which the dft is released within 72 hours of
                   release from the custody of the Bureau of Prisons.




□ ......           Dft remanded to the USM.                             □ Denial of ALL Federal benefits for a period of        years
✔     ......       Dft ordered to surrender         4/5/21 to           ✔ designated institution.
□......            Bond continued □ previous bond in this case $                        type _________ □ other case No.
□ ......           Oral Motion - Govt - to Dismiss All Remaining Counts
□ ......           Oral Order - Granted - All Remaining Counts are dismissed
□......            Dft failed to appear        □    Order for arrest warrant        □   bond forfeited.
✔......            Dft advised of right to appeal and apply for court appointed counsel.




                    □ See reverse/attached for additional proceedings
